DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant first argues, in reference to claim 1, that Sasse does not teach amended claim 1 and, specifically, the micro-screw movements for opening the outlet port, closing the outlet port, and dispensing material (page 10 last paragraph). The Examiner respectfully disagrees. Sasse explicitly discloses wherein the micro-screw is configured to move downward to contact the inner surface of the nozzle to close the outlet port (paras 0035-0036; Fig. 8) and move upward to open the outlet port (paras 0035-0036; Fig. 7). Additionally, in reference to the currently added “rotate at a constant speed to dispense material at a constant volume when the micro-screw printing head is in an open position,” Sasse discloses that uniform parts can be made by a 3D printer and that “ changes in thickness can be taken into account with a change of the die movement/base movement and/or with a change in the amount of discharge from the die per unit of time” (para 0014, emphasis added). It is the Examiner’s position that a person having ordinary skill in the art would interpret Sasse as disclosing a constant discharge rate, and thus a constant rotational speed, when thicknesses are not changing.
Applicant next argues, in reference to claim 19, that Batchelder does not remedy the deficiencies of Sasse and how Sasse, as modified by Batchelder, could be modified to dispense the material using the claimed micro-screw. Specifically, Applicant directs attention to paragraph 0013 of Sasse as discouraging a constant thickness and therefor does not teach the limitations. The Examiner respectfully disagrees. As pointed out by Applicant, Sasse explicitly discloses uniform parts can be made using a 3D printer (Sasse para 0013). Sasse further discloses that “changes in thickness can be taken into account with … a change in the amount of discharge from the die per unit of time” (para 0014, emphasis added). It is the Examiner’s position that a person having ordinary skill in the art would interpret Sasse as disclosing a constant discharge rate, and thus a constant rotational speed, when thicknesses are not changing.

Priority
Applicant also argues that because permission was granted to access the Priority Document Exchange was permitted on page 6 of the Application Data Sheet and the priority application is also accessible in the file wrapper of the parent PCT application, the priority requirements of 35 U.S.C. §119 are satisfied. 
However, page 6 of the Application Data Sheet appears to grant access to foreign offices to access the instant application and cited references. Further, the instant application was filed as a continuation of the PCT document rather than a National Stage Entry under 35 U.S.C. §371. As such, Applicant is requested to supply a certified copy of the foreign priority document.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“material supply module” in claim 1; and 
“flow distribution module” in claim 114.
The limitation “material supply module” is interpreted as a hopper and equivalents thereof (See paragraph 0018 of US20210154910 as a translation for WO2018210183 which was incorporated by reference in para 0172 of Applicant’s instant specification, as published).
The limitation “flow distribution module” appears to be best described in paragraphs 0175-0176 and 0196 of Applicant’s specification, as published. It appears the intended structure is a structure which divides a single flow into multiple flows for multiple nozzles. However, given that the current claims comprise “a micro-screw printing head comprising a micro-screw,” there exists an inherent inconsistency between the specified structure of the flow distribution module and the claim language. As such, the limitation “flow distribution module” has been interpreted to include equivalent structure which directs the flow of material to a single nozzle without division of the flow.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the limitation “flow distribution module” has been interpreted under 35 U.S.C. §112(f). The structure disclosed in the specification appears to only support wherein the flow distribution module divides an incoming flow of material into a plurality of flows wherein each of the plurality of flows is directed toward one of a plurality of nozzles. However, as only one micro-screw printing head comprising a single micro-screw is required by the claim it is unclear whether how the flow distribution module would operate given only a single micro-screw. For the purposes of examination, the Examiner has interpreted the flow distribution module as including the equivalent structure required for directing the single flow of material to the single micro-screw, e.g. a tubular structure, in order to proceed with examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 22-23, 28-29, and 110 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasse (US20210237361 – previously of record).

In reference to claim 1:
Sasse discloses an additive manufacturing system (title, abstract), comprising:
a material supply module for melting and pressurizing a printing material (paras 0213, 0098-0099, 0109, 0213);
 a micro-screw printing head comprising:
a micro-screw comprising a threaded stem portion (para 0023, screws necessarily have a threaded portion) and a conical head portion (paras 0023-0024; Figs. 4-7), wherein the threaded stem portion comprises a groove for material transmission (paras 0148-0149); and
a nozzle, wherein a distal end of the nozzle comprises: a conical inner surface (Figs. 5-6), and
an outlet port for dispensing the print material (para 0236; Fig. 5),
wherein the conical inner surface of the nozzle is configured to be in contact with the conical head portion of the micro-screw to stop dispensing the printing material at the nozzle when the micro-screw printing head is in a closed position (paras 0023-0024, 0236-0238; Figs. 5-6);
a driving module comprising:
a rotation motor for driving a rotating motion of the micro-screw (para 0039), and an actuator for driving a vertical motion of the micro-screw (paras 0023, 0030, 0039),
wherein the micro-screw is configured to:
move downward until the conical head portion of the micro-screw is in contact with the conical inner surface of the nozzle to close the outlet port (paras 0023-0024, 0030, 0036; Fig. 1 showing the extruder oriented in a vertical direction such that the conical head portion of the micro-screw moves upward and downward),
move upward to open the outlet port (paras 0023-0024, 0030; Fig. 1 showing the extruder oriented in a vertical direction such that the conical head portion of the micro-screw moves upward and downward).
Sasse does not disclose wherein the threaded stem portion is for volume measurement or wherein the micro-screw is configured to rotate at a constant speed to dispense the printing material at a constant volume when the micro-screw printing head is in an open position. However, this is viewed as an intended use of the claimed structure and does not impart patentable weight to the claim. See MPEP 2114.II. As the threaded screw of Sasse is rotatable and appears to have the same structural limitations as the claimed threaded screw, it is capable of the intended use.

In reference to claim 5:
In addition to the discussion of claim 1, above, Sasse further discloses wherein a first taper angle of the conical head portion of the micro-screw is smaller than or equal to a second taper angle formed by the conical inner surface of the nozzle (para 0035; Fig. 4).

In reference to claim 8:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the conical head portion of the micro-screw is of a frustoconical shape or a truncated cone shape (Figs. 5-6).

In reference to claim 9:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the conical head portion of the micro-screw is configured to fit the conical inner surface of the nozzle via one or more matching patterns (Figs. 4-6).

In reference to claim 22:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the actuator is configured to control travel displacement of the micro-screw (para 0037).

In reference to claim 23:
In addition to the discussion of claim 23, above, Sasse further discloses wherein the rotation motor is configured to control a rotation speed of the micro-screw (para 0039).

In reference to claim 28:
In addition to the discussion of claim 1, above, Sasse does not disclose wherein the printing material comprises a pharmaceutically acceptable material, an inert material, or a combination thereof. However, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). As applied to the instant application, claim 28 is directed to a system, e.g. an apparatus, that is capable of working on numerous materials including a pharmaceutically acceptable material, an inert material, or a combination thereof. As such, the inclusion of the specific material worked upon does not impart patentable weight.

In reference to claim 29:
In addition to the discussion of claim 1, above, Sasse further discloses further comprising a printing platform and a controller for causing movement of the printing platform based on a Cartesian coordinate system (paras 0004, 0007).

In reference to claim 110:
In addition to the discussion of claim 9, above, Sasse further discloses wherein the conical head portion of the micro-screw comprises a cone and a cylinder (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse as applied to claim 1, above, and further in view of Batchelder (US20140265040 – previously of record).
In addition to the discussion of claim 1, above, does not explicitly disclose further comprising a sleeve, and a z-axis positioning sealing ring between the sleeve and the nozzle, wherein the z-axis positioning sealing ring is configured to adjust a vertical position of the nozzle. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Batchelder teaches an extrusion based additive manufacturing system (abstract). Batchelder further teaches a sleeve (liquefier tube 76) and a z-axis positioning ring between the sleeve and the nozzle (washer 150, para 0114; Fig. 12) wherein the z-axis positioning ring is configured to adjust a vertical position of the nozzle (the vertical position is adjusted by the ring as the position would be different with no ring or a differently sized ring). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the sleeve and z-axis positioning sealing ring of Batchelder because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the nozzle and liquefier assembly are connected by known mechanisms.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse as applied to claim 1, above, and further in view of Holm (US20180319065).
In addition to the discussion  of claim 1, above, Sasse further discloses wherein the driving module is configured to control the actuator and the rotation motor (paras 0037-0039). Sasse further teaches that the discharge rate is determined by the pressure within the extruder (paras 0015, 0098, 0099) and that changes in thickness can be taken into account with a change of the die movement/base movement and/or with a change in the amount of discharge from the die per unit time (para 0014) but does not disclose wherein the driving module is configured to independently control the actuator and the rotation motor by simultaneously controlling a traveling speed of the actuator and a rotation speed of the rotation motor. However, this would have been obvious in view of Holm. Holm discloses an extrusion assembly comprising a screw that is axially displaceable (abstract) to open or close the extruder (para 0033). Holm further discloses that the pressure can be adjusted by moving the screw out of the barrel and/or adjusting the rotational speed of the screw (para 0017). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to independently control the actuator and the rotation motor by simultaneously control the traveling speed of the actuator and the rotation speed of the rotation motor in order to obtain a system which adjusts the discharge rate and extruder head depending on material needs at a specific location.

Claims 111 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse as applied to claim 1, above, and further in view of Fry (US20160096321).

In reference to claim 111:
In addition to the discussion of claim 1, above, Sasse does not disclose the threaded stem portion comprises identical threads, the groove is of a uniform size from a top of the threaded portion to a distal end of the threaded portion, and a volume of the printing material dispensed is measured based on the constant speed and the uniform size of the groove. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Fry teaches a system for extrusion based additive manufacturing (abstract). Fry further discloses that the screw and threads control the flow of material as the screw is driven at a desired speed (para 0040) Fry also discloses wherein the threads may have varying spacing and the core shaft may have a tapered diameter (para 0041, the Examiner interprets this section as discloses to one of skill in the art that equal thread spacing and constant shaft diameter are possible but less preferred due to the loss of various benefits such as improved pressure, volume, and flow rate control). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the screw of Fry because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the screw extruder operates by known methods. 

In reference to claim 112:
In addition to the discussion of claim 1, above, Sasse does not disclose wherein: the micro-screw printing head further comprises an inlet, a topmost thread segment of the micro-screw is aligned with the inlet, and the micro-screw is configured to introduce, via a rotating motion, the printing material into a beginning of the groove to prevent the printing material from traveling upward within the groove and becoming residue within the groove. However, this is taught by Fry. Fry teaches a system for extrusion based additive manufacturing (abstract). Fry further teaches wherein the screw printing head further comprises an inlet (Fig. 2 numeral 218), a topmost thread segment of the screw is aligned with the inlet (Fig. 2), and the screw is configured to introduce, via a rotating motion, the printing material into a beginning of the groove (paras 0058-0059; Fig. 2) to prevent the printing material from traveling upward within the groove and becoming residue within the groove (para 0071). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the screw extruder alignment and shoulder of Fry in order to prevent upstream flow of the extrudable material.

Claim 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse as applied to claim 1, above, and further in view of Cohen (US10254499).
In addition to the discussion of claim 1, above, Sasse further discloses effecting a backflow when the die is closed (claim 37) and whereat a reversal takes place when an edge of the molded part is reached (claim 63). However, it is not entirely clear if this is meant as reversal of the screw and, as such, Sasse does not explicitly disclose herein: rotating the micro-screw comprises rotating the micro-screw in a first direction, and the micro-screw is configured to rotate in a direction opposite to the first direction to remove an amount of the printing material from the distal end of the nozzle before lowering to close the outlet port. However, this is taught by Cohen. Cohen teaches an extrusion based additive manufacturing system (abstract) which can use powder, granules or pellets fed from a hopper(col 45 ln 47-52). Cohen further teaches wherein reversing the feed screw rotation direction avoids oozing and the formation of stringers when traversing from one print area to another (col 135 ln 16-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the reversing screw rotation system of Cohen in order to avoid oozing and the formation of stringers when traversing from one print area to another.

Claims 114 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse as applied to claim 1, above, and further in view of Mcnaney (US20210078257).
In addition to the discussion of claim 1, above, Sasse further discloses a flow distribution module (paras 0175-0184). Sasse does not disclose wherein the printing material is heated according to a ladder scheme, wherein: the printing material is heated to a first temperature at the material supply module, the printing material is heated to a second temperature at the flow distribution module, and the printing material is heated to a third temperature at the nozzle (claim 114) or wherein the third temperature is higher than the second temperature and the second temperature is higher than the first temperature (claim 115). However, this is taught by Mcnaney. Mcnaney teaches a system for extrusion based additive manufacturing (abstract) which is capable of printing in almost any orientation and has an increased level of flow control (paras 0009 and 0011). Mcnaney further teaches wherein the printing material is heated to a first temperature at the material supply module, the printing material is heated to a second temperature higher than the first at the flow distribution module, and the printing material is heated to a third temperature higher than the second at the nozzle (para 0015, claims 2 and 19). As discussed above, the phrase “flow distribution module” has been interpreted as a structure which distributes the flowable material from a supply to a nozzle or printhead. As such, the conduit 14 of Mcnaney meets the flow distribution module claimed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the ladder heating scheme of Mcnaney in order to obtain a system which is capable of printing in almost any orientation and has an increased level of flow control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742